                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                      STATESVILLE DIVISION
                         5:19-cv-00049-MR

MATTHEW JAMES GRIFFIN,           )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                    ORDER
                                 )
FNU HOLLAR, et al.,              )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court sua sponte on Plaintiff’s failure to

timely identify and serve Doe Defendants #19 and #20.

      Pro se Plaintiff Matthew James Griffin (“Plaintiff”) is a prisoner of the

State of New Mexico currently incarcerated at the Penitentiary of New

Mexico. He filed this action on April 30, 2019, pursuant to 42 U.S.C. § 1983,

asserting claims he alleges arose while he was incarcerated at Alexander

Correctional Institution in Taylorsville, North Carolina. [Doc. 1]. Plaintiff’s

Complaint survived initial review on November 26, 2019 as to Plaintiff’s

Eighth Amendment claim based on deliberate indifference to his serious

medical needs and as to his claims for violation of the Americans with

Disabilities Act (ADA) and the Rehabilitation Act of 1973. [Doc. 10]. In

addition to the identified named Defendants, Plaintiff named twenty (20) Doe



        Case 5:19-cv-00049-MR Document 77 Filed 03/10/21 Page 1 of 3
Defendants.      [See Doc. 1].       Plaintiff has since identified all but Doe

Defendants #19 and #20. A Pretrial Order and Case Management Plan

(PTOCMP) was entered in this case on March 16, 2020.                       [Doc. 32].

Therafter, the Court allowed Plaintiff until October 5, 2020 to identify and

serve Does #19 and #20. [Docs. 47, 50]. The deadline to identify these

Defendants was October 5, 2020. [See Doc. 50]. Plaintiff has sought no

additional of time to identify these Doe Defendants. The discovery deadline

in this matter expired on November 11, 2020.1 [See Doc. 61].

      As Plaintiff was advised [Doc. 50 at 7], a plaintiff is responsible for

effectuating service on each named Defendant within the time frame set forth

in Fed. R. Civ. P. 4(m), and failure to do so renders the action subject to

dismissal. Under Rule 4(m):

             If a defendant is not served within 90 days after the
             complaint is filed, the court---on motion or on its own
             motion after notice to the plaintiff---must dismiss the
             action without prejudice against the defendant or
             order that service be made within a specified time.
             But if the plaintiff shows good cause for the failure,
             the court must extend the time for service for an
             appropriate period.

Fed. R. Civ. P. 4(m). The service period in Rule 4(m) is tolled while the


1 On December 9, 2020, the Court stayed the dispositive motions deadline pending the
resolution of certain discovery matters in this case. [Doc. 60]. Because it appears that
these discovery matters have now been resolved, the Court will lift the stay of the
dispositive motions’ deadline.

                                           2

         Case 5:19-cv-00049-MR Document 77 Filed 03/10/21 Page 2 of 3
district court considers an in forma pauperis complaint. Robinson v. Clipse,

602 F.3d 605, 608 (4th Cir. 2010). Initial review in this case occurred on

November 26, 2019. [Doc. 10]. Plaintiff, therefore, initially had until February

24, 2020 to serve the Defendants in this matter. As noted, on Plaintiff’s

motion, the Court allowed Plaintiff until October 5, 2020 to identify and serve

Doe Defendants #19 and #20. [Doc. 50]. Plaintiff has not identified or served

these Defendants and has not sought additional extension of time to do so.

The Court will, therefore, dismiss these Defendants without prejudice for

Plaintiff’s failure to timely identify and serve them.

      Now that the discovery matter has been resolved, the Court will lift the

stay of the dispositive motions’ deadline and order that any dispositive

motions in this case must be filed within 30 days of this Order.

                                    ORDER
      IT IS, THEREFORE, ORDERED that Doe Defendants # 19 and #20

shall be dismissed as Defendants in this matter.

      IT IS FURTHER ORDERED that the stay of the dispositive motions’

deadline is hereby LIFTED, and the parties shall have thirty (30) days from

this Order to file dispositive motions in this matter.

      IT IS SO ORDERED.           Signed: March 10, 2021




                                         3

        Case 5:19-cv-00049-MR Document 77 Filed 03/10/21 Page 3 of 3
